Title: To Thomas Jefferson from Joseph P. Prince, 11 January 1809
From: Prince, Joseph P.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     January 11h. 1809.
                  
                  Having Some time ago [rece]ived a Warrant in the Navey of the [Uni]ted States, and in the year 1801. got [perm]ission to resighn under the Peace, esta[blish]ment, at which time I enter’d the Merchant  I have bin ever since, but for these  Eighteen months, which for want of [emp]loyment has obliged me to remain on  but having a wish to enter the service [agai]n, I have takeing the liberty of addressing you on the Subject, that is Should it meet  approbation to promote me to the [ran]k of a Lieutenent, I shall be happy  my Country again—if a recommend[ation] is again required, I am happy to Say that Some of the first Caracters in Charleston  Step forward to Recommend me, I have w[ritten] to the Secretary (Robert Smith Esqr.) on the subj[ect] but have not received an answer, hooping Soon to have Your determination
                  I remain Sir Your Obt. Sert.
                  
                     Joseph P. Prince 
                     
                     Charleston Sot. Carolina
                  
               